Case: 14-5041   Document: 9      Page: 1    Filed: 02/06/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

 CHANDRA D. PRICE, PRO SE REPRESENTATIVE
       OF, CHRISTOPHER T. WYNN,
             Petitioners-Appellants,

                            v.

      SECRETARY OF HEALTH AND HUMAN
                  SERVICES,
              Respondent-Appellee.
             ______________________

                      2014-5041
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:08-vv-00093-TCW, Judge Thomas C.
Wheeler.
               ______________________

                    ON MOTION
                ______________________

                       ORDER
   Chandra D. Price moves for leave to proceed in forma
pauperis. Price also submits a “motion to allow argu-
ment.”
    We note that the United States Court of Federal
Claims permitted Price to proceed in forma pauperis.
Case: 14-5041        Document: 9   Page: 2     Filed: 02/06/2014



2                                   PRICE   v. HHS



Pursuant to Fed. R. App. P. 24(a)(3), Price may proceed in
forma pauperis on appeal without further authorization.
    The court notes that ordinarily oral argument is
rarely needed in pro se cases. See Guide for Pro Se Peti-
tioners and Appellants § 15. To the extent that Price
requests oral argument in this appeal, we defer that
request to the merits panel assigned to the case.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion to proceed in forma pauperis is moot.
    (2) The motion for oral argument is deferred for con-
sideration by the merits panel. Copies of the motion, the
Secretary’s response, and this order shall be transmitted
to the merits panel assigned to the case.


                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk of Court


s24